MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                   Feb 16 2016, 7:52 am
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Bernice A. N. Corley                                     Gregory F. Zoeller
Marion County Public Defender Agency                     Attorney General of Indiana
Indianapolis, Indiana
                                                         Karl Scharnberg
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Kevin Gayles,                                            February 16, 2016
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         49A02-1507-CR-942
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable Bradley Keffer,
Appellee-Plaintiff                                       Judge Pro Tempore
                                                         Trial Court Cause Nos.
                                                         49F08-1210-FD-73788
                                                         49F08-1211-FD-79024



Baker, Judge.




Court of Appeals of Indiana | Memorandum Decision 49A02-1507-CR-942 | February 16, 2016        Page 1 of 5
[1]   Kevin Gayles appeals the revocation of his placement in community

      corrections, arguing that the trial court did not specify the basis of the

      revocation. Finding the trial court’s explanation of its reasoning sufficient, we

      affirm.



                                                    Facts
[2]   On February 7, 2013, Gayles was sentenced to two consecutive terms of 545

      days in Marion County Community Corrections after pleading guilty to two

      counts of class D felony theft. On December 22, 2014, the State filed a notice

      of community corrections violation against Gayles. The violation stemmed

      from Gayles’s submission of a positive drug screen on November 15, 2014.

      Appellant’s App. p. 66. The notice also alleged that Gayles had failed to

      comply with substance abuse treatment, job readiness programming, and

      fulfillment of his monetary obligation. Id. The trial court found Gayles to be in

      violation during a hearing on January 20, 2015, but ordered that he be returned

      to work release. Id. at 68.


[3]   On June 16, 2015, the State filed a new notice of community corrections

      violation, which stemmed from two separate incidents occurring in May and

      June 2015. On May 21, 2015, a sack lunch was confiscated from Gayles’s

      room because possession of such food items was prohibited under the rules of

      Liberty Hall, the community corrections facility in which Gayles was residing.

      Tr. p. 27-28. Gayles later went into an office in the facility and began searching

      through a bag containing the confiscated items. He pulled a sack lunch out of

      Court of Appeals of Indiana | Memorandum Decision 49A02-1507-CR-942 | February 16, 2016   Page 2 of 5
      the bag, and was told by a staff member that he was not permitted to take the

      sack lunch back to his room. Gayles then pulled another sack lunch out of the

      bag, and was again told by the staff member that he could not take food to his

      room. At this point, Gayles threw the sack lunches back into the bag and

      angrily kicked it across the room. Id. at 25-26.


[4]   On June 13, 2015, Gayles was allowed to assist Fred Drain, an operations

      counselor at Liberty Hall, in ordering from a restaurant and picking up food for

      the facility’s residents. While Gayles was placing the order at the restaurant, a

      dispute arose between Gayles and a restaurant employee. Drain intervened,

      and Gayles became upset because Drain “was preventing him from handling

      his business.” Tr. p. 9. While they were walking out of the restaurant, Gayles

      began to insult Drain, calling him a “dumb n****r.” Id. On the drive back to

      the facility, Gayles pounded on the inside of the vehicle with his fists and told

      Drain that he would “beat [Drain’s] a**.” Id.


[5]   The notice of community corrections violation filed on June 16 alleged that

      Gayles had violated Liberty Hall rules “regarding the unauthorized possession

      of food items and refusing a staff order” on May 21, and that he had violated

      Liberty Hall policy “regarding threatening to physically harm, harass or

      intimidate another person” on June 13. Appellant’s App. p. 68. During a

      hearing on July 7, 2015, the trial court revoked Gayles’s placement in

      community corrections, stating that it was “abundantly clear that you did

      violate a numbered term, . . . you shall cooperate and be respectful with any

      members of Liberty Hall staff, anyone conducting business for Liberty Hall, and

      Court of Appeals of Indiana | Memorandum Decision 49A02-1507-CR-942 | February 16, 2016   Page 3 of 5
      any visitors of the facility and fellow inmates.” Tr. p. 53. The trial court

      ordered the balance of Gayles’s sentence to be executed in the Department of

      Correction. Gayles now appeals.



                                   Discussion and Decision
[6]   Gayles’s sole argument on appeal is that the trial court failed to specify the basis

      of its revocation of his placement in community corrections. 1 Our standard of

      review for a revocation of community corrections placement is well settled:

               The standard of review of an appeal from the revocation of a
               community corrections placement mirrors that for revocation of
               probation. That is, a revocation of community corrections
               placement hearing is civil in nature, and the State need only
               prove the alleged violations by a preponderance of the evidence.
               We will consider all the evidence most favorable to the judgment
               of the trial court without reweighing that evidence or judging the
               credibility of witnesses. If there is substantial evidence of
               probative value to support the trial court’s conclusion that a
               defendant has violated any terms of community corrections, we
               will affirm its decision to revoke placement.


      McQueen v. State, 862 N.E.2d 1237, 1242 (Ind. Ct. App. 2007) (internal citations

      omitted).




      1
        Gayles also argues that under this Court’s decision in Jaynes v. State, 434 N.E.2d 923 (Ind. Ct. App. 1982),
      the trial court was required to state in writing the basis for revocation of his community corrections
      placement. However, this Court has subsequently held that “a trial judge’s oral statement, if it contains the
      facts relied upon and reasons for revocation, and is reduced to writing in the transcript of the hearing, is
      sufficient to satisfy this requirement.” Wilson v. State, 708 N.E.2d 32, 33 (Ind. Ct. App. 1999).

      Court of Appeals of Indiana | Memorandum Decision 49A02-1507-CR-942 | February 16, 2016             Page 4 of 5
[7]   In support of his argument, Gayles contends that the trial court did not explain

      the factual basis for the revocation. Admittedly, the trial court could have been

      clearer in its description of its reasoning; however, the statement of the trial

      court at the end of the hearing sufficiently detailed the factors it considered.

      Specifically, the trial court stated that Gayles violated the requirement that he

      “cooperate and be respectful with any members of Liberty Hall staff, anyone

      conducting business for Liberty Hall, and any visitors of the facility and fellow

      inmates.” Tr. p. 53. The trial court also noted that Gayles had entered into a

      strict compliance agreement after he violated the terms of community

      corrections in November 2014, and that unauthorized possession of a sack

      lunch was enough to “send you back to the Department of Corrections [sic].”

      Id. Finally, the trial court stated that its “main problem” was that Gayles

      “disrespected a community corrections staff order.” Id.


[8]   Considering the evidence in the light most favorable to the judgment of the trial

      court, we find that the trial court’s statement of its basis for the revocation of

      Gayles’s placement in community corrections was sufficiently specific.


[9]   The judgment of the trial court is affirmed.


      Bradford, J., and Pyle, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 49A02-1507-CR-942 | February 16, 2016   Page 5 of 5